DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 23, 2021 has been entered. Claims 1-2 and 7-8 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Yonglu (CN-2397457-Y, hereinafter referred as Wang) in view of Makio Hasuike (EP 2072937 A2, hereinafter referred as Makio)
Regarding claim 1, Wang teaches an appliance drawer assembly configured to redirect airflow from a cold air dispensing unit (a refrigerator with adjustable temperature changing room, see abstract), said drawer assembly comprising (drawer box body 10,:
at least one drawer including first and second side walls (side walls, see page 3, line 16 and see figure 2), a rear wall (adjusting baffle plate 20), a front wall(front face, see page 5, line 7 and figure 1-2), and a bottom wall (see figure 1-3)that together define an open storage area therein, wherein the rear wall is moveable relative to the side walls and front wall (the temperature changing room of drawer-shaped rear part is installed with an adjusting baffle 20 capable of rotating, see page 3, line 21-22);
and
a pivot assembly configured to pivot the rear wall from a first position to a second position, wherein the second position is relatively farther away from the front wall (the adjusting baffle 20 upper part is hinged with the elastic band/belt 30 via short shaft 22 and the lower side of the adjusting baffle 20 is hinged with the box body 10 via shaft 21 pivoting the baffle 20 between desired positions, see page 5, line 14  and figure3),
	wherein the pivot assembly comprises a grip portion(toggle handle 40) and an arm portion(elastic band 30) slidably coupled to the top of the first side wall(wherein the box body outer edge of the upper part from the front face of the box body is extended with an elastic belt 30 to the back part of the box body along the side wall, one end of the elastic belt is fixedly connected with the toggle handle 40 and the other end of the elastic belt is set at the back wall of 
	wherein the grip portion (toggle handle 40) engages a slot (strip -shaped groove 111) on the top of the first side wall. (wherein the box body outer edge of the upper part from the front face of the box body is extended with an elastic belt 30 to the back part of the box body along the side wall, one end of the elastic belt is fixedly connected with the toggle handle 40, wherein the toggle handle 40 engages with the strip 111provided with several gears and the other end of the elastic belt is set at the back wall of the box body of the adjusting baffle plate 20 via short shaft 22, see page 3, line 15-20, page 5 line 21-23 and figure 1- 3). 
	wherein upon movement of the grip portion relative to the slot, the pin is configured to pivot the rear wall from the first position to the second position (the elastic belt 30 when moving, it can push or pull force acting on the short shaft 22, the adjusting plate 20
to rotate around its jointed shaft, the toggle handle 40 with the strip 111 provided with several moving gears. the toggle handle 40 pushing to a certain gear, adjusting the baffle 20 at a corresponding inclined position. This utility model is made into drawer, can be conveniently put in or taken out of refrigerator, adjusting, it only needs to push the toggle handle, simple and convenient operation, see page 3, 24-26 and page 5, line 20-23).
Wang fails to explicitly teach the arm portion comprises a pin that engages a corresponding hole in the rear wall.
However, Makio teaches pivoting of a front wall 3 with two swing arms 10 and 10A that are couples with the frame 7 wherein, an engagement pin 13 and 13A located on the swing arm 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang by teachings of Maiko i.e. pins are located on the connecting arm and holes on a wall,  such that Wang’s drawer rearranges the short shaft 22 to be on the elastic band 30 and the strip-shaped hole 3 on the adjusting baffle 20, so that the baffle can be turned about an axis between the side walls to allow the drawer to be opened, thus making it easier for air to flow and circulate inside the drawer, see abstract of Makio. 
Rearranging the structure in such a way that the short shaft 22 to be at the end of the elastic band/belt 30 and the strip-shaped hole 31 on the baffle plate 20 would not produce any new or predictable results, it would not have modified the operation of the device and the modification would perform exactly the same and the particular placement is an obvious matter of design choice, see MPEP 2144.04.VI. C. 

    PNG
    media_image1.png
    308
    470
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    295
    441
    media_image2.png
    Greyscale

Fig. A						Fig. B
Regarding claim 2, Wang as modified teaches the drawer assembly further comprises a top cover comprising a shelf assembly (a refrigerator with adjustable temperature changing room, comprising a drawer box body 10, which is provided with a detachable box cover, seepage 3, 13-15).
Regarding claim 7, Wang teaches A refrigeration appliance (a refrigerator, see abstract) comprising; a cabinet (air-cooled refrigerator refrigerating chamber, see page3, line 6) defining a storage space defined between first and second interior walls, and an interior rear face extending between the first and second interior walls (it naturally flows that when there is a refrigerator chamber, the chamber is defined by having interior side walls and an interior rear wall/face extending between the side walls),
a drawer assembly(drawer box body 10, ) including first and second side walls (side walls, highlighted in pink and see page 3, line 16 and figure 2), a rear wall (adjusting baffle plate 20), a front wall (front face, see page 5, line 7 and figure 1-2), and a bottom wall (see figure 1-3) that together define an open storage area therein, wherein the rear wall is pivotally coupled to at least one of the first and second side walls, and the rear wall is located adjacent the interior rear face of the cabinet (the temperature changing room of drawer-shaped rear part is installed with an adjusting baffle 20 capable of rotating, see page 3, line 21-22),
a top cover extending over the open storage area (a refrigerator with adjustable temperature changing room, comprising a drawer box body 10, which is provided with a detachable box cover, see page 3, 13-15), and 
a pivot assembly configured to pivot the rear wall from a first position to a second position, the second position being relatively farther away from the front wall (the adjusting baffle 20 upper part is hinged with the elastic band/belt 30 via short shaft 22 and the lower side of the adjusting baffle 20 is hinged with the box body 10 via shaft 21 pivoting the baffle 20 between desired positions, see page 5, line 14 and figure3), 
wherein the pivot assembly comprises a grip portion (toggle handle 40) and an arm portion (elastic band 30)  slidably coupled to the top of the first side wall (wherein the box body 
wherein the grip portion(toggle handle 40)  engages a slot(strip -shaped groove 111) on the top of the first side wall. (wherein the box body outer edge of the upper part from the front face of the box body is extended with an elastic belt 30 to the back part of the box body along the side wall, one end of the elastic belt is fixedly connected with the toggle handle 40, wherein the toggle handle 40 engages with the strip 111 provided with several gears and the other end of the elastic belt is set at the back wall of the box body of the adjusting baffle plate 20 via short shaft 22, see page 3, line 15-20, page 5 line 21-23 and figure 1- 3). 
wherein upon movement of the grip portion relative to the slot, the pin is configured to pivot the rear wall from the first position to the second position or the second position to the first position (the elastic belt 30 when moving, it can push or pull force acting on the short shaft 22, the adjusting plate 20 to rotate around its jointed shaft, the toggle handle 40 with the strip 111 provided with several moving gears. the toggle handle 40 pushing to a certain gear, adjusting the baffle 20 at a corresponding inclined position. This utility model is made into drawer, can be conveniently put in or taken out of refrigerator, adjusting, it only needs to push the toggle handle, simple and convenient operation, see page 3, 24-26 and page 5, line 20-23).
Wang fails to explicitly teach the arm portion comprises a pin that engages a corresponding hole in the rear wall.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang by teachings of Maiko i.e. pins are located on the connecting arm and holes on a wall,  such that Wang’s drawer rearranges the short shaft 22 to be on the elastic band 30 and the strip-shaped hole 3 on the adjusting baffle 20, so that the baffle can be turned about an axis between the side walls to allow the drawer to be opened, thus making it easier for air to flow and circulate inside the drawer, see abstract of Makio. 
Rearranging the structure in such a way that the short shaft 22 to be at the end of the elastic band/belt 30 and the strip-shaped hole 31 on the baffle plate 20 would not produce any new or predictable results, it would not have modified the operation of the device and the modification would perform exactly the same and the particular placement is an obvious matter of design choice, see MPEP 2144.04.VI. C. 
Regarding claim 8, Wang as modified teaches a top cover comprising a shelf assembly (a refrigerator with adjustable temperature changing room, comprising a drawer box body 10, which is provided with a detachable box cover, seepage 3, 13-15).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763